Dismissed and Memorandum Opinion filed February 17, 2005








Dismissed and Memorandum Opinion filed February 17,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00052-CV
____________
 
SAK
INVESTMENTS, L.I.C., Appellant
 
V.
 
MONT BELVIEU
ECONOMIC DEVELOPMENT CORPORATION and the CITY OF MONT BELVIEU, Appellee
 

 
On Appeal from the
344th District Court
Chambers County,
Texas
Trial Court Cause
No. 20952
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a final judgment signed December 30,
2004.  On February 11, 2005, the parties
filed a joint motion to dismiss the appeal because appellant no longer desires
to prosecute its appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed February 17, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.